Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 26, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
Defendant’s contention that he was deprived of his right of confrontation and of a fair trial by the court’s exclusion of certain portions of a witness’ testimony is both unpreserved and without merit since this witness was permitted to testify at great length and with great emotion as to the possible *522hostility and motives of the complainant (cf., People v Green, 156 AD2d 465, lv denied 75 NY2d 813).
Defendant has denied this Court the opportunity to consider additional background facts which might have been developed by failing to make the appropriate CPL 440.10 motion to vacate the judgment on the ground now asserted of ineffective assistance of trial counsel (People v Lawton, 159 AD2d 302, lv denied 76 NY2d 738). In any event,, he has failed to demonstrate that he received less than competent assistance of counsel (People v Baldi, 54 NY2d 137). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.